In a discovery proceeding brought by executors to recover shares of corporate stock, it appears that the stock certificates, together with separate assignment instruments signed by the decedent, were in the possession of appellant, testator’s widow. After trial, the Surrogate held, on the fact that the shares remained registered on the corporate books in the decedent’s name, and on other facts and circumstances established by the evidence, that appellant had failed to carry the burden of proving a gift. Order of the Surrogate’s Court, Westchester County, unanimously affirmed, with costs to respondents, payable out of the estate. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ. [See post, p. 841.]